Case 9:20-cv-80147-RLR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 1 of 16




                                     EXIDBIT A - MAINl'S OKCUPID PROFILE

           gallanlvk. / 28 / S)dney, Au:.tralia I 01.Cupid                                                https://www.ok.cupid.com/profile/gnllanl Yk ?cf=message.s




                                      Browse Matches            Quickmatch           Go Premium




                                                       gallantvk::;                                          They've been bloc:~ed.        Unblock
                                                       23 • Sydney, Australia • ~3% tvla1ch




                             My self-summary                                                                     Sbaighl, Man, Single, 6' 1•, Fit

                             I was a hippie coming out of school, and spent som8' time as a
                                                                                                          :_:)   Indian, Speaks English and Hindi,
                             Himalayan Yogi.••barefoot and all. Now I wear shoes, and wotk as an
                                                                                                                 Attended Post grad, Hindu
                             investment analyst for a bank. I grew up in Sydney and just returned
                             after a few years away ir1 London, Singapore & MurnbaL                       (f     Never smokes, Drinl-.s socially,
                                                                                                                 Doesn't do drugs, Doesn't have kids

                             What I'm doing with my life

                             Well. I jusl got back to Sydney. II is a bit like time trove' as I am just      Looldng for single women, near me.
                             trying lo process all the changes in my childhood home.                         .iges 21-42, for shrnl & long lerm
                                                                                                             dating and new friends.

                             I'm really good at
                             I jusl recently came out or !he closet- I am a maths geek.

                             People mo much more open minded these days.


                             Favorite books, movie:;, shows, music, and food

                             Movie- Dead Poets Society
                             Book- Hcort of Darkness
                             Show- Scinreld
                             Music- Motown
                             Food- Ko10:m

                             I'm Old School.


                             The six things I could never do without
                             I try lo slay in a slate of non-allachment lo !he material world.


                             Ok, old habits die hard ...
                                                                                                          You might like
                             But if pressed ...

                             1. The complete works of Joseph Conrad
                             2. ESPNCricinfo



           I of 3                                                                                                                                      411~116, 1:41 PM




                                                                                                1
Case 9:20-cv-80147-RLR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 2 of 16




        gallanlvk / 28 / Sydney, Australia I OkCupid                                                 llllps://www.okcupid.com/prolile/gallan1vk?cf=messages


                         3. The Financial Times
                         4. The Best of Marvin Gaye
                         5. Hollywood Action films (which are really comedies. .• the older and
                         fatter the action hero the better... and the more unrealistic the action,
                         the more I love the movie).
                         6. Safari by Ralph Lauren.



                         I spend a lot of time thinking about

                         The future of the global economy (9-5).


                         Which is the very best little restaurant in Chinatown. (on my way home).


                         The Clash of Civilisations Of I am feeling intellectual).


                         How to rip a cross-court backhand winner (on the tennis court).


                         How to dance like a butterfly and sting like a bee (ln the boxing ring).


                         Karma {as I doze off).



                         On a typical Friday night I am

                         That's what I am trying to find out... what to do in Sydney on a Friday
                         night??



                         You should message me if

                         You are stylish and smart and funny and fragrant.




                         The two of us




                             20%                       20%
                             Lifestyle                 Dating                    Ethics




                         Personality

                         i   t More Wholesome          f r-.lore Adventurous
                         I




                                                                                                                  (~ Loveinthebuildin




        2o0                                                                                                                               4/16/16, 1:41 PM




                                                                                          2
Case 9:20-cv-80147-RLR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 3 of 16




                             \'.I Q.llr Interaction.
                                ·':'-/ 'i~~t On lino
                                 ~ >"·~:st~'!?~(J1Fj !;i_:",W f~   Pr,.~
                                       . .         '          .            '



                               0 0
                                   ft1;:;i\::ii:~::;i~1;:1t:,,·.
                             :: :::-




       Maini sent Plaintiff a love letter at 5:32 AM and by 9:59 PM, he was on a dating app.
                1/ikrarnKMS
                To:


                Dc,'!CCSI Husrl\•aali

                I am ju~t going to stay in karmayogi mode. Acting wichom thouglns of the fr~it of such actions.

                Thar ii, I am dedicating mysclf ro you and lhc prospect of us without any thought of the joy which we would
                share, and wilhout imposing any demands on you at all.

                •s:m· Is an important word. You have ne\>er really let go of that sense of caution wi1h me since day one. I
                lend to lhink 11ml "i,aution" is really a euphemism for a range of other things. The thing b though that I am no:
                ruid have ne,·cr been cauti@s wilh you. I never will be. I can never tell you how to feel about me, all I can say
                is lhat this "camion" is a big obstacle to our happiness. It is difficult 10 understand how you can lov(),
                cautiously. How you can !>c soul mates, cautiously. How you can h:wc this ever present rnnse of rnulion, with
                your future husband, But may!lc you can enlighten me, J am from Mars a!tcr alL

                But It's OK,   llODC         of thls will ~top me trying,

                I trust you. I have DC\'Cr, and will never not trust you,

                You know, I lmv--:: always u-icd to Cl1flllllUJJica1e with you in the most clear and open way at :ill time~. But there
                arc a couple of things I run not going 10 sa)', Don'1 worry, I am 001 really keeping anything from you. It isjusl
                thal I would like you to come lO some reallsatlons al some poinr., unprompted by me. ii is not 1hat I don'! want
                to say these things. Somc~imcs I just feel likc bluning th~m out. It is jus! ;hat I have nc.ver heard them from
                you so far. r look forward to the day that I hear it all from your mind and hcan.

                You know what has been keeping me going this past while'! There was a ~plit second. a delightful image when
                we were on ,kype the lasl lime, and I was flat on my back, mid we were talkiJ1g abmtt surprises and you
                flashed thls huge smll~ and rolled your eye~ to one side aiid your wlmic face lit uµ. !t was pure and wholesome
                lovely loveliness.




                                                                               3
Case 9:20-cv-80147-RLR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 4 of 16




                       EXHIBIT C - MAINl'S SHAADI.COM PROFILE




                                                 I:      Waiting for a response? Sent! hirr


                                                     ·   i:;·j::.~•·i;..,;, :,:; ', .•·1 •;:i .,·.. :;r ..!, , i~:. ·::: :':::,   1   ,··!.-.-..::,:   •:i:- ~ .\
                                                 1
                                                 !'




    A screenshot of his Shaadi.com profile taken 26 August 2016 where he is posing as a medical
   doctor when he is not a medical doctor. He remains an unemployed fo1mer marketing executive.




                                                4
Case 9:20-cv-80147-RLR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 5 of 16




      EXHIBIT D- MAINl'S EMAIL INTRODUCTION TO PLAINTIFF'S PARENTS


                 From:
               Subject: Fw: Namaste
                 Dale: 17 October 2016 at 16:04
                   To:




                     -   Forwarded Message-

                     To:·------••1111!1!--•
                     From: Vikram KMS <vkmansingh@oullook.com>

                     Senl: Wednesday, June 15, 2016 10:00AM
                     Subject: Namaste


                     Namaste Mrs

                     I would like to take this opportunity to introduce myself.

                     As you know, I have developed a friendship with your daughter Misha over recent
                     months.

                     She is a truly wonderful young woman, and I feel very lucky to have met her.

                     I turns out we share a lot in common, particularly a similar family and cultural
                     background. I was born and raised in Sydney Australia to a Punjabi Khatri family.
                     We are Hindus, however, also maintain close ties with the Sikh community. Like
                     most Punjabi families, we are spread out around the world, with the larger part of
                     the family based in England. Whilst I was raised in Australia, we would spend our.
                     vacations in England with family there. My family is quite traditional, and has
                     managed to keep the old time Punjabi culture alive. My father was an IT
                     consultant throughout his career however, recently had to retire due to poor
                     health. My mother has been a homemaker.

                     My background is in finance and economics. I am currently working in the private
                     sector, although I would also like to be involved in public policy in the future. I am
                     working on some academic research at the moment with a view to doctoral
                     studies. I have traveled and worked around the world, and particularly valued my
                     time in India after college. I lived and worked there and took the opportunity to re-
                     connnect with my Indian roots and learn about Hindu spirituality and culture. In
                     fact I am trying to steer Misha away from Aristotle and towards Krishna and Arjun!

                     Misha always speaks very warmly of yourself and Dr Kaura. I would like to seek
                     your permission and blessings to continue and develop our friendship in the
                     coming months. I would only request a little time and space for us to continue to
                     get to know each other and grow our relationship for the future.

                     I have attached a photo of myself taken a couple of weeks ago with my Naniji at a
                     family event in London.

                     Jai Mata Di

                     Vikram




                                                                 5
Case 9:20-cv-80147-RLR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 6 of 16




                                       6
Case 9:20-cv-80147-RLR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 7 of 16




                   Suite 86, 125 Oxford Street, Bondi Junction NSW 2022 I Phone: 1300 365 883                   TAX INVOICE
                   ABN: 81161852 704 I Master lireme No: 410944186


                      INVOICE TO:

                      NAME:                                                                          DATE:      30 Jun 2016

                                                                                                INVOICE NO:     INV-1491
                      ADDRESS:
                                    USA                                                            MATTER:      Mansingh / Sydney

                                                                                            INVOICE DUE:        30 Jun 2016




                   Tuesday, 28th June 2016 - OPl

                   Surveillance Hours (Hrs.)                                      4.50                  80.00                 360.00

                   Travel Time (Hrs.J                                             1.00                  80.00                  80.00

                   Kilometers (Kms)                                              20.00                   0.80                  16.00

                   Tuesday, 28th June 2016 - OP2

                   Surveillance Hours (Hrs.)                                      4.50                  80,00                 360.00

                   Travel Time (Hrs.)                                             1.00                  80.00                  80.00

                   Kilometers (Kms)                                              20.00                   0.80                  16.00

                   Administration Fee (15% of Field Hours)                        1.00                  54.00                  54.00




                                                                                                                           966:!)0:
                                                                                                                                 ····--•··•.



                   Account Name: Cryptico Consulting Pty Ltd
                   BSB: 062124
                   Account Number: 11115579




      Plaintiff had to retain a private investigation company to discover Maini's true identity.




                                                                          7
Case 9:20-cv-80147-RLR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 8 of 16




                 EXIDBIT E- MAINl'S FAKE SOCIAL MEDIA PROFILES
                      • Back to App Store           11:27 AM   ii,,.® 0   *91%-•
                          ·~   gallantvk
                               Lagos, Portugal ;,




                       Q O (7
                       gallantvk Ok, let's do this.

                                        ()                                   0
                                                                            ,-;

   Maini continued using the gallantvk username on a fake Instagram account to dupe Plaintiff into
                         believing he was a real age 28 investment banker.




                                                       8
Case 9:20-cv-80147-RLR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 9 of 16




            Aniar Mcini I Fm~cbook                                                          hnps:t/W\\'W.f~cbDUl:.C'Ofn/am,1I.1n.·'lini.7l6



                                                                                         Email or PJiooe                 Passw

                                                                                         [_____________~                 C
                                                                                                                         Forgot!
                                      --------•·•H•~•·•••h••--••-•-•••-----------------
                                                                                                  Amar Maini
                                                                                                  is on Facebook.
                                                                                                  To connect with /\mar, s

                                                                                                  I_ Sign Up   l(Lag    In_]



                                                          AmarMaini
                                                             Friends        Photos



                            About Amar Maini                                                               Photos



                         EDUCATION


                                 University <JI' Sydney
                                 Class o1 2L'01 • Ecnnomi-cs • Syc,noy.. Aw>tralin




                         CURRENT      cm ANO HOME TOWN
                                 Sydney, Austraii1c1                                                                        See
                                 Curront city


                                     Sydney, /1ustralla                                                    Others named J
                                 Ham& Town




            J 01"2                                                                                                    I l/25/16. 2:13 PM




                                                                                     9
Case 9:20-cv-80147-RLR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 10 of 16




                                Vikram Kumar

                         Message                            Mon:,



             it,-    Lives in Sydney1 Australia
              9      From Sydney1 Australia


                    About                         Photos         Friends



                    Photos• Nothino to shovv
                                        ~ .. ~1




                                                                           '_ :J
                                                                           __, .a.d



                    ·Friends• Not:1·1·ina__, to shov,1


              <                >                           CTJ
                                                    10
Case 9:20-cv-80147-RLR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 11 of 16




                ••••o Optus 4G                  2:20 PM                 @   ,t      40%-=:J•
                                                                            ••• • :•.'.'::: <:• • .,;c   .;•,




                               :_~ ~:PJ)~t.111~0;~,!rn~~1;s,y9;_m~x; ._ ..._; . ,,_}r~r


                     amar mansingh sydney                                   X

                     ALL      MAPS            NEWS        !MAGES        VtDEOS




                     Amar Vikram Kumar Mansingh, Sydney                        I ...
                     https://www.zomato.com , users , amar-...


                     Mobile-friendly - Podfvej se na Amar Vikram Kumar
                     Mansingh recenze restaurad, oblibene restaurace,
                     seznam pranf a dalsf cinnosti        V ...




                     Mughal Room, Agra - Restaurant Reviews,
                     Phone Number & Photos - TripAdvisor
                     https://www.tripadvisor.com.au, Restaur...


                     1f1r;r:'1tt:1 Ratino: 4.5 - 75 reviews
                                       •.~~


                     Mobile-friendly - Mansingh Palace, Agra. 3.5 out of
                     5, 689 reviews ... Hotel Amar. 3.0 out of 5, 472 ....
                     Sydney, Australia. Level Contributor.



                       Man Singh I - Wikipedia, the free
           __
                1
                    -··-encyclopedia_ .. ___ .. _____ _

                    <                                             [l]
                                                     11
Case 9:20-cv-80147-RLR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 12 of 16




            •••oo Verizon   LTE         8:43 PM               ®   * 12% E::J•.
                                                                      ·:·c-
                             OkCupid Dating
                             Ok Cupid.com
                                                                      View
                             GET -   On the App Store




                                     amarcm



               About         Details      Pr-1otos      Questions




                                                 Feb 26, 2015 7:06pm


                                                                    Man


                                                              ·straight




              <                                          D]
                                            12
Case 9:20-cv-80147-RLR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 13 of 16




             •••oo Verizon                         LTE                          8:43 PM                                             @         *   12%CJ•




                                                  · OkCupid Dating
                                                     OkCupid.cbm
              X                                                                                                                                    Vie\N
                                                     GET - On the App Store




                                                                  amarcm
                                                                   ~, -~       ' l ·-. ····· •I   "      '
                                                                  ;..:>L ,:\ f\/tGtlt::tc,~ i!'~:Cl




                        /.\bout                      Detaf!s                        Photos                         Ouestions
           --- ---~- mm.a:a.a:m ,, __ .. - --




                        I'm looking for
                        • Women who like men
                        • Ages 23-50
                        • Near me
                        • Who are single
                        • For new friends



                                    arnarcrn hasn't fiHed out their
                                    profile
           ------   -- - ------····- ... ··"'•-----~--- ·······-----------···-······------·-----·-·-----~-----------·····-··--··-------- --   . -·······---.   .   -




                    /
                    \                                                                                                 [I]                                [JJ
                                                                                        13
Case 9:20-cv-80147-RLR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 14 of 16




          Amar Mansingh. Sydney I Zomatn                             https://www.znmato.com/u~er~/amar-mansingh-713593/foodjoumey




                      -f Sydney

                             Search

                                                                                        Reserve a Table       Login




                                                                Amar Mansingh
                                                                ® Sydney




                                                       z2 4 BIG FOODiE
                                                       25 POINTS TO LEVEL UP




                      Dineline


                      Reviews                                                                                   19


                      Photos


                      Followers                                                                                 54


                      Bookmarks


                      Been There                                                                                12




                     Dineline

                      •i.'     Sagar Ratna
                               Sector 35, Chandigarh




           I of 12                                                                                              6/29/1 n, 12:43 PM




                                                               14
Case 9:20-cv-80147-RLR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 15 of 16




                                       15
Case 9:20-cv-80147-RLR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 16 of 16




                                   EXHIBIT G- MAINl'S MULTIPLE SKYPE ACCOUNTS


                                                                                                                   Amar Chander




        .Add contact
         EAter ttlc.fu:f ·o.Jfi·1c. s~/P~ ft;JHJC, or t:mo[18'le{C:S!i of t~iQ u:lc~ r~•re !oo?.frrg "for:

         ;q     am~r,;rn@outloo1t.r:orn
                    -~                        - '


          .,, Search Options

        · Co,:nkrYt~.Oo:o~
          i M/Co~ntt1•/qcgion

         .Lanouh~a                                                                                    ..           '    .
                                                                                                      ·••'••~··"·"•'-••··-            ·- .. -··•'"-······-····"
         tA1'1y Umuuage                                                                           .                           .
                                                              ·-·······-·················-· ······-·····-· .. ···········--·. ···· ···············-········-·
                                                                                                                                                                                                                               .:.:.,·~-~

                      Amar Chander Maini
                      fivo:ot1;;uc.it~ _7 ;\i..r:.t! ~ ·,11


                      Amar Chander




                     Amar Chander             Malnl



                     Amar Chander




         Adiibon'tact
         &.t·l!!r,th~ Jo~I ri..:1rr10, ~YP~ ~;._u;ie, CJr er.rtaif_a1tire~~ -~        th~ u'J.e!. ~-uw'rc )Qci~·ir!g ,rui~
         l: c,.-~1,sipgi)@p.~l.il:C1lf:~<!efi ·                                       ·                    - ----·- ·.. -·-------· --                                  ·                                  Cfi

          .,. Se~rch       (?ptions
         Coimtry/Reg!on ·
                                                                                                                                                                  IS'iaie
                                                                                                                                                                    .. ----~ ........ .,, ..
         ! Any Coun\ry/Region                                                                                                                                                                                                  . -~,J:
          Lar:gu~-g,:::i                                                                                                                                                                                Geflder
        . LAr•t l.&!'H ~"!!.e ..                                                                                                                                                               .:... :Li i_AnY Got'd 1t _:, ·~·,_:;; j -
                                                                                                                                                                                                                       1




                                                                                                                                                                                 . ,i-,




                                                                                                                   16
